DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The applicant traverses the prior art rejection alleging cited prior art fails to disclose “wherein after performing the bad physical block remapping operation, block stripes that are available for the multiple plane write mode among the M block stripes are arranged at higher ranked positions in first order than block stripes that are unavailable for the multiple plane write mode among the M block stripes” as amended in Claim 1 and analogously recited in Claim 9.  Applicant’s remarks on Pages 20-22 directed at the limitation with respect to the teachings of ASNAASHARI and MING are found persuasive for not teaching the amended limitation.  While art such as BONO (US Patent 9,965,201) disclose similar block stripe relocations in order to create a range of contiguous blocks for optimizing writes, prior art has not been found to explicitly disclose or otherwise render obvious such an arrangement performed after the block remapping operation as recited in the instant claims.  
The Office would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
Prior art such as YANG (US PGPub 2010/0042774) is further noted relevant art for disclosing both multiple plane and single plane write modes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        

/JASON W BLUST/Primary Examiner, Art Unit 2137